Filed:   August 8, 2000

                   UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                             No. 00-6741
                          (CA-86-995-HC-BO)



Edward A. Ganey, Jr.,

                                               Petitioner - Appellant,

          versus


David W. Chester, et al.,

                                              Respondents - Appellees.



                              O R D E R



     The court amends its opinion filed July 25, 2000, as follows:

     On the cover sheet, section 3, line 3 -- the district court

number is corrected to read “CA-86-995-HC-BO.”

                                          For the Court - By Direction



                                          /s/ Patricia S. Connor
                                                   Clerk
                             UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6741



EDWARD A. GANEY, JR.,

                                           Petitioner - Appellant,

          versus


DAVID W. CHESTER; ATTORNEY GENERAL OF NORTH
CAROLINA,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CA-86-995-HC-BO)


Submitted:   July 13, 2000                 Decided:    July 25, 2000


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edward A. Ganey, Jr., Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edward A. Ganey, Jr., seeks to appeal three district court

orders.    We conclude that the district court properly construed

Ganey’s motion attacking his conviction and sentence as a succes-

sive petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

2000).    Accordingly, the motion was properly denied as successive

because Ganey did not have authorization from this court to file a

successive § 2254 petition.    See 28 U.S.C.A. § 2244 (West Supp.

2000).    We also conclude that the court properly denied Ganey’s

motions seeking relief from the order denying his successive § 2254

petition, production of documents at government expense, and the

district court judge’s recusal. Accordingly, we deny a certificate

of appealability and dismiss the appeal.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                  3